         Case 1:13-cv-00455-PEC Document 87 Filed 10/01/19 Page 1 of 1




       In the United States Court of Federal Claims
                                          No. 13-455L
                                   (E-Filed: October 1, 2019)

                                                       )
GERALD E. BELL, et al.,                                )
                                                       )
                     Plaintiffs,                       )
                                                       )
v.                                                     )
                                                       )
THE UNITED STATES,                                     )
                                                       )
                     Defendant.                        )
                                                       )

                                     DISMISSAL ORDER

        The court has before it plaintiffs’ unopposed motion to dismiss with prejudice
pursuant to RCFC 41(a)(2), filed September 30, 2019. See ECF No. 86. According to
the motion, the parties have settled all remaining claims in this case and seek dismissal of
this suit with prejudice. Id. The parties also agree that all costs shall be “paid by the
party incurring same.” Id.

        Accordingly, plaintiffs’ unopposed motion to dismiss with prejudice pursuant to
RCFC 41(a)(2), ECF No. 86, is GRANTED. The clerk’s office is directed to ENTER
final judgment pursuant to RCFC 41(a)(2), DISMISSING all of plaintiffs’ remaining
claims in this suit, with prejudice. No costs.

       IT IS SO ORDERED.


                                                s/Patricia E. Campbell-Smith
                                                PATRICIA E. CAMPBELL-SMITH
                                                Judge
